DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and related arguments with respect to the 112, 2nd rejections have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn. 
Applicant's arguments with respect to the 103 rejection of Legerton and Olds have been fully considered but they are not persuasive. Applicant argues that the modification is contrary to the principle operation of Legerton.  Specifically, Legerton principally focuses on providing illumination, i.e. light therapy, at the plane of the eye.  Therefore, based on Legerton’s emphasis on providing light therapy to a person’s eye, it is the applicant’s position that the modification of Legerton with Olds would contravene this important objective.  Applicant argues, “simply measuring light exposure according to Olds as suggested by the examiner would be meaningless in regard to measuring light at the plane of the eye” and “merely measuring exposure to outside light as disclosed in Olds would fly in the face of Legerton’s focus on measuring light at the plane of the eye”.  The examiner respectfully disagrees.  While the examiner does not dispute the fact that Legerton’s invention focuses on providing light therapy to a user’s eye, it is unclear how the modification of Olds would change the principle operation of Legerton or make it unsatisfactory for its intended purpose, as alleged by applicant.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-8 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0081357 to Legerton et al. in view of US 2013/0301034 to Olds et al.
[Claims 1, 7 and 16-17] Legerton discloses a system/method for treating or preventing an eye condition of a user, comprising: a digital processor (computing module 600; Fig. 6; Pars 0057-64) operatively connected to at least one light source (20; Par 0039); an input and output interface operatively connected to said digital processor for receiving and outing instructions and data to and from said digital processor (interface 620; Par 0062 and communications interface 624; Par 0063); memory operatively connected to said digital processor (main memory 608; Par 0060), said memory being configured with instruction for causing said processor to execute the following steps: a) obtaining information relating to an eye condition of said use (sensor to measure blood serum level of vitamin D, Par 0053; Par 0012 makes it clear that vitamin D is related to myopia); b) determining a dose of light to treat said eye condition, 
Legerton fails to explicitly disclose that the user’s exposure outside of the room is monitored.  However, it is emphasized that Legerton does explicitly teach individualizing the therapy for different users (Pars 0049-51).  Furthermore, in the same field of endeavor, Olds discloses a personalized light therapy monitoring system that monitors an individual’s exposure to light, specifically to a user’s eye (Pars 0033-34, 0038 and 0068-70), while the user is located both indoors and outdoors, and then uses this cumulative exposure value to determine a light therapy dose, i.e. how much light still needs to be delivered in order to reach the target exposure level (Abstract; Pars 0008-9).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Legerton to include an individual light therapy monitoring device that monitors how much light a user’s eye receives, as taught by Olds, as this is a known device that can provide personalized light therapy information, specifically in order to determine if an 
[Claim 2] The examiner interprets the spectral power distribution, including the color rendering index (Par 0036), as a particular spectrum shape and the illuminance as the intensity.  Furthermore, Legerton discloses an 8 hour dose (Pars 0053-54, which is interpreted as the particular duration.
[Claim 4] Olds discloses the sensor (10) that monitors light exposure is connected to a smartphone (48; Par 0075).  Furthermore, the device can be worn on the wrist (Par 0035); this is considered a data-recording bracelet.  
[Claim 6] Legerton is discussed above, including continuously monitoring the user and adjusting the dose of treatment light, based on the monitoring, however the reference fails to explicitly disclose repeating all the steps, in particular obtaining information relating to an eye condition.  The examiner contends that this is nothing more than a duplication of parts; MPEP 2144.04.  Specifically, it is well known and routine within medical treatment procedures to repeat treatments, as well as diagnoses related to the particular condition being treated, to understand whether or not the treatments are improving the condition.  Seeing as the Legerton system/method pertains to light treatment that simulates being outside, it only makes sense to repeat the treatments, as well as the tests to make sure the treatments are working. 
propensity for an abnormality”, the examiner contends that lower levels of Vitamin D is a propensity for an abnormality, i.e. myopia, therefore testing the vitamin D levels of the user is considered testing the user to determine said eye condition. Furthermore, Legerton discloses that the memory stores instructions/information to be executed by the processor (Par 0060).
[Claims 10 and 14-15] Legerton discloses that the light source is included within a computer display (Par 0050); this is considered a backlight for a display screen of the computer.  Furthermore, the light sources (20, Fig. 1) are considered a plurality of room lamps that illuminate one or more rooms of a user’s residence (“homes”; Par 0015). 
[Claims 11-12] Legerton discloses increasing ultraviolet radiation and reducing the long wavelength portion of the visible spectrum (Par 0036), specifically by adding a near visible ultraviolet light component (Par 0020).  Inherently, near-visible UV light (300 nm to 400 nm) and blue light (450 nm to 490 nm) taught by Legerton includes wavelengths between 300 nm and 500 nm. 
[Claim 13] Legerton discloses wireless communication (Par 0063), specifically an antenna (40) for receiving signals from a remote control 45 and processor 50 in order to control the light sources (Par 0039). 
[Claims 19-21] The light sensor is considered a light meter to monitor and record information of at least one of intensity and spectrum over a certain duration. Legerton discloses continuously monitoring and regulating the dose of light applied to the user; this is considered adjusting the dose periodically.  At the very least, the device taught by Legerton is capable of periodic adjustment. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0081357 to Legerton et al. and US 2013/0301034 to Olds et al. as applied to claim 8 above, and further in view of US 2006/0023163 to Foster.
Legerton and Olds are discussed above, including testing the user to determine the eye condition (see claim 8 above), but fails to disclose that the testing is done by the computer with camera.  Foster makes it clear that it is known in the art to perform visual acuity tests with a camera (Par 0008) to diagnose eye conditions, i.e. vision defects (Par 0033).  Therefore, it would have been obvious to one of ordinary skill in the art to include a camera, as taught by Foster, in the device taught by Legerton/Olds, as a known way to test someone’s visual acuity and diagnose eye conditions. 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Monitoring both indoor and outdoor light exposure, specifically to a user’s eye, and determining a light therapy dosage based on this exposure is known in the art. 
US 2016/0123802 to Likovich (Pars 0078-79)
US 2016/0129280 to Douglas (Pars 0005-6)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792